PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/573,744
Filing Date: 17 Dec 2014
Appellant(s): WANG et al.



__________________
Rebecca L. Rudolph
Reg No. 41,539
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 15 December 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 15 July 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims:
Rejection of claims 1, 5-8, and 12-15 under 35 U.S.C. 103.

(2) Response to Argument
Appellant asserts the argument that the cited prior art “fails to address the limitations of the claims as a whole rather than as isolated features.”  See Appeal Brief, page 6.  The Examiner respectfully disagrees for the reasons below.
Rejection of Independent Claims 1 and 15
Appellant asserts the argument that “the information associated with the semantic meaning of the search query can be displayed on the search result page in a hierarchy structure.”  Id, page 6.  Furthermore, Appellant asserts the argument that “the main idea of the present disclosure is to analyze the search query to obtain and display the information associated with the semantic meaning of the search query in the hierarchy structure, such that it is convenient for the user to determine his query intention based on the hierarchy-structured information and obtain the desired search results without providing additional information other than the search query.” Id, pages 6-7.  In response to Appellant’s argument that the invention is directed to displaying information in a hierarchy structure, it is noted that the features upon which applicant relies (i.e., a hierarchy structure) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  That is, while Appellant may attempt to assert that the “hierarchy structure” is implied from the claimed features of “a selected first level of demand dimension” and “a selected second level of demand dimension,” the Examiner notes that the recitations found within the claims would fail to supports such a finding.  It is further noted that the instant claims recite the following:


providing, by the search engine, the first search result and the at least one first level of demand dimensions in a search result page and providing the at least one second level of demand dimensions in the search result page in response to the selected first level of demand dimension is selected.

As seen from the recited portion of the instant claims, nothing within said recited portion would necessitate an interpretation wherein a hierarchy structure would be required.  That is, the instant claim limitation merely requires the providing of a first level of demand dimensions and a second level of demand dimensions in a search result page.  There is nothing recited within the claims that require that the first level of demand dimensions and the second level of demand dimensions be interconnected to form a hierarchy structure. 
	Secondly, Appellant asserts the argument that “Lee does not disclose obtaining the semantic meaning of the search query” and that “the purpose of semantic analysis is to generate the SQL query which is understood by relational database source to complete the searching.”  Id, page 8.  The Examiner respectfully disagrees.  Once again, it is noted that the features upon which applicant relies (i.e., to generate the SQL query) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Specifically, it is noted that the claims recite that “said demand dimensions comprising information associated with a semantic meaning of the search query obtained by mining a knowledge base according to a demand intensity.”  While the claims do require that the demand dimensions comprise information associated with a semantic meaning of the search query, there is nothing expressly recited within the claims which requires that a SQL query be generated.
Moreover, Appellant asserts the argument that “Lee fails to disclose the idea of performing semantic analysis on the search query to obtain the information associated with the semantic meaning of the search query which includes the longitudinal correlation information of the search query and lateral correlation information of the search query to be displayed in the hierarchy structure to facilitate determining the query intention and obtaining the desired search results.”  Id.  Once again, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Specifically, the claims do not support a reading of 1) longitudinal correlation information, 2) lateral correlation information, 3) displaying in a hierarchy structure, and 4) the intended use of facilitating the determining of a query intention and obtaining the desired search results.
With regards to the recited portion of the claim, Lee discloses a system wherein “an ontology query generator translates the human query to semantic queries that can be understood by the semantic model.” See Lee, [0051]. Additionally, Lee discloses that “[o]ne method of (semi-) automating the mapping process between semantic models and IT models is to start with utilizing similarities in names in the domain model 700 and IT model 702” and “if the domain model has a concept named phone number and the IT model has columns named phone, phone_num, phone_number, pnum, etc., there is a high chance that these columns can be mapped to the phone number concept in the domain model.” See Lee, [0049]. That is, Lee discloses a system wherein a query may be processed by an ontology query server using semantic models (i.e. performing a semantic analysis on the search query) to create a semantic query. As per the claimed feature of “mining a knowledge base according to a demand intensity,”.... Accordingly, wherein Lee discloses a system for semantic processing of a query to yield a SQL query that is understood by relational database sources, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to improve the prior art of Rozich with that of Lee for the predictable result of a system wherein the query of Rozich may be further processed by the semantic processing features of Lee.
Thirdly, Appellant asserts the argument that “Joseph does not disclose obtaining the semantic meaning of the search query.”  Id.  The Examiner respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Moreover, it is noted that the prior art of Joseph was not cited to read upon “obtaining the semantic meaning of the search query.”  Appellant asserts that “[i]n other words, by Joseph, data is processed from a SQL database into a large OLAP cube, which actually organizes the vast amount of data in the database by means of the Analysis Services tool, further the large OLAP cube includes a  Id, page 9.  The Examiner fails to understand the relevancy of providing  the aforementioned interpretation of Joseph when Joseph was not cited to the claimed feature in question.  
Additionally, Appellant asserts the argument that “Joseph fails to disclose the idea of performing semantic analysis on the search query to obtain the information associated with the semantic meaning of the search query which includes the longitudinal correlation information of the search query and lateral correlation information of the search query to be displayed in the hierarchy structure to facilitate determining the query intention and obtaining the desired search results.”  Id.  Once again, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Specifically, the claims do not support a reading of 1) longitudinal correlation information, 2) lateral correlation information, 3) displaying in a hierarchy structure, and 4) the intended use of facilitating the determining of a query intention and obtaining the desired search results.
Fourthly, Appellant asserts the argument that “Singh does not disclose obtaining the semantic meaning of the search query.”  Id.  The Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Moreover, it is noted that the prior art of Singh was not cited to read upon “obtaining the semantic meaning of the search query.”
Additionally, Appellant asserts the argument that “Singh fails to disclose the idea of performing semantic analysis on the search query to obtain the information associated with the semantic meaning of the search query which includes the longitudinal correlation information of the search query and lateral correlation information of the search query to be displayed in the hierarchy structure to facilitate determining the query intention and obtaining the desired search results.”  Id.  Once again, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Specifically, the claims do not support a reading of 1) longitudinal correlation information, 2) lateral correlation information, 3) displaying in a hierarchy structure, and 4) the intended use of facilitating the determining of a query intention and obtaining the desired search results.
For the aforementioned reasons above, Appellant’s arguments directed to the claimed feature of “obtaining the semantic meaning of the search query” are unpersuasive.  Rather, it is maintained the cited prior art combination of Rozich, Lee, Joseph, and Singh would indeed read upon the claimed feature of “obtaining the semantic meaning of the search query.”
Fifthly, Appellant asserts the argument that “[t]he OA does not provide a valid motivation to combine the references.”  Id.  The Examiner respectfully disagrees.  It is noted that throughout the rejection of claims 1 and 15, the Examiner provides why it would have been obvious to one of ordinary skill in the art to improve the cited prior art by making the noted modifications.  For example, on page 8 of the Final Office Action dated 15 July 2021, the Examiner provides that “wherein Lee discloses a system for semantic processing of a query to yield a SQL query that is understood by relational database sources, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to improve the prior art of Rozich with that of Lee for the predictable result of a system wherein the query of Rozich may be further processed by the semantic processing features of Lee.”  The Examines makes similar motivation statements on page 9-11.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Lastly, Appellant asserts the argument that “Rozich does not teach automatically transforming a search query to a new query without further input.”  Id, page 10.  The Examiner respectfully disagrees.   It is noted that Rozich discloses a search system wherein “[t]he patent number may be submitted to the search system, which retrieves the patent from the United States Patent and Trademark Office website, Id.  That is, Rozich discloses that the search system itself may apply additional logic (i.e. without requiring user input) to extract key terms and further retrieve search results (i.e. utilize a new query) from a supplemental source such as international search classifications.  Accordingly, it is noted that Rozich would indeed read upon the claimed feature of “automatically transforming a search query to a new query without further input.”
Accordingly, for the aforementioned reasons above, the rejections of claims 1 and 11 under 35 U.S.C. 103 are maintained.
Rejection of Independent Claim 8
Appellant asserts the argument that “for reasons similar to those presented above in reference to claim 1, Appellant respectfully submits that Rozich, Lee, Joseph, and Singh, whether taken alone or in combination, fail to teach or even suggest several limitations of claim 8.”  Id, page 11.  The Examiner respectfully disagrees for the aforementioned reasons asserted above.  Accordingly, the rejection of claim 8 is maintained under 35 U.S.C. 103.
Rejection of Dependent Claims 5-7
Appellant asserts that “claims 5-7 are allowable at least because each depends from claim 1, which is allowable.”  The Examiner respectfully disagrees in that claims 5-7 were rejected in view of the prior art combination of Rozich, Lee, Joseph, and Singh.  Furthermore, in view of the rejection of claim 1 being maintained for the aforementioned reasons above, the rejection of claims 5-7 are also maintained under 35 U.S.C. 103.

.
Rejection of Claims 9 and 12-14
Appellant asserts that “claims 9 and 12-14 are allowable at least because each depends from claim 8, which is allowable.”  The Examiner respectfully disagrees in that claims 9 and 12-14 were rejected in view of the prior art combination of Rozich, Lee, Joseph, and Singh.  Furthermore, in view of the rejection of claim 8 being maintained for the aforementioned reasons above, the rejection of claims 9 and 12-14 are also maintained under 35 U.S.C. 103.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Paul Kim/
Paul Kim
Examiner, Art Unit 2152
Technology Center 2100
March 16, 2022

Conferees:
/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152 

                                                                                                                                                                                                       /MENG YAO ZHE/Primary Examiner                                                                                                                                                                                                       


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b)
 in effect on March 18, 2013.